IN THE
                         TENTH COURT OF APPEALS



                               No. 10-17-00354-CV

              IN RE BILL NORTON AND JEAN B. NORTON


                               Original Proceeding


                         MEMORANDUM OPINION

      Relators’ motion to dismiss is granted, and the petition for writ of mandamus is

dismissed.




                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed January 10, 2018
[OT06]